UNITED STATES COURT OF APPEALS
                           For the Fifth Circuit



                                 No. 98-50413


                         UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,


                                    VERSUS


                              BUZZ D. ADKINS,

                                                      Defendant-Appellant.




             Appeal from the United States District Court
                   for the Western District of Texas
                             (A-97-CR-194-ALL)


                                 June 18, 1999
Before DeMOSS, PARKER, Circuit Judges, and LAKE,* District Judge.

PER CURIAM:**

     Buzz D. Adkins pleaded guilty to one count of possession of a

firearm   by    a    convicted    felon   in     violation   of   18   U.S.C.

§ 922(g)(1).1       At sentencing the government sought an enhancement



     *
          District Judge          for the Southern District of Texas,
sitting by designation.
     **
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
     1
          Adkins pleaded guilty without the benefit of a plea
agreement.
of Adkins’ sentence through the application of 18 U.S.C. § 924(e),

which imposes a 15-year mandatory minimum sentence for a defendant

who violates § 922(g) after having been previously convicted of

three violent felonies.2         The government sought the enhancement

because   Adkins    had   been   convicted   of   four   violent   felonies:

robbery, assault, and two charges of burglary.               At sentencing

Adkins objected to the government’s use of the two prior burglary

convictions.       The district court overruled his objection and

sentenced Adkins to 180 months imprisonment.             Adkins appeal.   We

review de novo a defendant’s assertion that a prior conviction does


     2
           Section 924(e) provides:

           (1) In the case of a person who violates
           section 922(g) of this title and has three
           previous convictions by any court referred to
           in section 922(g)(1) of this title for a
           violent felony or a serious drug offense, or
           both, committed on occasions different from
           one another, such person shall be fined not
           more than $25,000 and imprisoned not less than
           fifteen years . . . .

           (2) As used in this subsection--
           (B) the term "violent felony" means any crime
           punishable   by  imprisonment   for   a   term
           exceeding one year, or any act of juvenile
           delinquency involving the use or carrying of a
           firearm, knife, or destructive device that
           would be punishable by imprisonment for such
           term if committed by an adult, that--
           (I) has as an element the use, attempted use,
           or threatened use of physical force against
           the person of another; or
           (ii) is burglary, arson, or extortion,
           involves use of explosives, or otherwise
           involves conduct that presents a serious
           potential risk of physical injury to another.
           . . .

18 U.S.C. § 924(e)(1).

                                      2
not qualify as a violent felony.               See United States v. Williams,

120 F.3d 575, 578 (5th Cir. 1997).

      Burglary is specifically listed in § 924(e) as a crime that

constitutes a “violent felony.”             While the statute does not go on

to define the elements of “burglary,” that question was answered by

the Supreme Court in Taylor v. United States, 495 U.S. 575 (1990).

There, the Court established a “generic” definition of burglary.

The Court explained that “a person has been convicted of burglary

for the purposes of a § 924(e) enhancement if he is convicted of

any   crime   .   .   .    having   the     basic   elements   of   unlawful     or

unprivileged entry into, or remaining in, a building or structure,

with intent to commit a crime.”               Id. at 599.

      In this appeal Adkins does not contest the fact that he has

twice been convicted of burglary in violation of § 30.02 of the

Texas Penal Code.          He argues instead that his convictions fall

outside   Taylor’s        definition   of      burglary   because   there   is   no

evidence that he entered the buildings, a required element in

Taylor’s definition.3          Adkins’ argument focuses, therefore, on

whether the facts underlying his burglary convictions satisfy

Taylor’s generic definition of burglary.              That focus is misplaced.

      In Taylor the Supreme Court observed that “§ 924(e) mandates

a formal categorical approach, looking only to the statutory


      3
          As to the first burglary conviction, he points to police
reports which indicate that another person was found inside the
burglarized business, while Adkins was found outside the building
by a car that had been backed up to the business. As to the second
conviction, he notes that the police report merely indicates that
Adkins had pawned an item taken from a burglarized building.

                                          3
definitions of the prior offenses, and not to the particular facts

underlying    those   convictions.”       Id.   at   600.    Thus,    “if   the

defendant was convicted of burglary in a State where the generic

definition has been adopted . . . then the trial court need find

only that the state statute corresponds in substance to the generic

meaning of burglary.”       Id. at 599.    The Court reasoned that “the

practical    difficulties    and   potential    unfairness   of   a   factual

approach are daunting,” id. at 601, and that “the language of §

924(e) generally supports the inference that Congress intended the

sentencing court to look only to the fact that the defendant had

been convicted of crimes falling within certain categories, and not

to the facts underlying the prior convictions,” id. at 600.             Thus,

Adkins’ fact-based challenge to the application of § 924(e) is

improper.    See Williams, 120 F.3d at 578 (observing that the court

does not look to the facts underlying the prior conviction).                The

relevant issue is whether the Texas burglary statute corresponds to

Taylor’s generic definition.

     The Texas burglary statute punishes a person who “without the

effective consent of the owner . . . enters a habitation, or

building . . . with intent to commit a felony or theft.”                Texas

Penal Code Ann. § 30.02.      In United States v. Silva, 957 F.2d 157,

162 (5th Cir. 1992), we held that § 30.02 is generic burglary

statute that corresponds to Taylor’s definition. Thus, Adkins’ two

burglary convictions qualify as violent felonies under 18 U.S.C. §

924(e).

     Adkins, however, argues that § 30.02 is broader than the


                                      4
generic definition in Taylor because under the Texas aiding and

abetting statute, Texas Penal Code Ann. §§ 7.01 & 7.02, a defendant

may be convicted of burglary without proof that the defendant

entered the building. This contention is unavailing. The implicit

assumption in Adkins’ argument is that his burglary convictions

were based on §§ 7.01 and 7.02, and not the burglary statute

itself. But Adkins has pointed to no evidence that he was actually

convicted under §§ 7.01 and 7.02.          Moreover, Adkins does not

contest the fact that his two burglary convictions were under §

30.02.   Further, neither Taylor nor § 924(e) makes exception for a

burglary conviction based on aiding and abetting or other co-

conspirator liability.     See generally, Pinkerton v. United States,

328 U.S. 640 (1945)(any act in furtherance of a conspiracy may be

attributed   to   all   coconspirators   regardless   of   whether   those

conspirators participated in the act.)

     The district court is AFFIRMED.




                                   5